 In the Matterof J. I.CASE COMPANY,EMPLOYERandPATTERN MAKERSASSOCIATION OF THEQUADCITIES,PATrEEN MAKERS LEAGLrE OFN. A., A. F.OF L., PETITIONERCase No. 18-RC-300.-Decided February 15,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearingofficer'srulingsmade at the hearingare freefrom prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged incommercewithin the meaning ofthe National Labor Relations Act.2.The labor organizations involved herein claim to representemployees of the Employer."3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all pattern makers and patternmakers'apprentices excluding all other employees.Neither theEmployer nor the Intervenor takes any position with respect to theappropriateness of the unit, except that the Employer urges the Boardto exclude the apprentices should a unit of pattern makers be foundto be appropriate.The Employer, a Wisconsin corporation with its principal officeand place of business at Racine, Wisconsin, maintains at Bettendorf,Iowa, a plant for the manufacture of farm implements, which plantwas acquired in early 1947 and is the only plant involved in this pro-ceeding.There is no history of collective bargaining with respectto the employees herein concerned.*Reynolds, Murdock, and Gray.1United Automobile, Aircraft and Agricultural Implement Workers of America. CIOintervened in this proceeding.United Farm Equipment and Metal Workers of Americaappeared at the hearing but did not intervene or participate formally in the proceedings.81 N. L. R. B., No. 118.651 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are approximately 2,500 production and maintenance em-ployees employed at the Bettendorf plant, including 12 pattern mak-ers and 2 apprentices in Department 281 of such plant.'The func-tions and duties of the pattern makers and their apprentices are de-voted entirely to the making of new patterns, and the maintenance,repair, and alterations of existing patterns.They constitute a typicalhighly skilled and apprenticeable craft group,3 who have been estab-lished in separate units for collective bargaining purposes in otherplants of the Employer.*We believe in accordance with well-established Board practice that the pattern makers and their appren-tices herein may, if they so desire, constitute a separate appropriateunit for collective bargaining purposes .5However, the Board willmake no final unit determination until it has ascertained the desires ofthe employees involved.We shall direct an election among all the pattern makers and patternmakers' apprentices, employed in Department 281 of the Employer'splant at Bettendorf, Iowa, excluding all other employees and super-visors as defined in the Act. If a majority of these employees votingselect the Petitioner 6 as their bargaining representative, they will betaken to have indicated their desire to constitute a separate unit forthe purposes of collective bargaining.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for pur-poses of collective bargainingwith the Employeran election by secret2 Ineluded in Department 281 are 1 laborer,2 carpenters,and 1 pattern vault man, whomthe Petitioner woald exclude from the unit.The work of this group, except for thelaborer who does janitorial work, is more closely associated with the work of the foundrythan that of the pattern shop.2 The apprentices are indentured to the Employer under an indenture which provifes foran apprenticeship period of 3 or 4 years at specified rates of pay with automatic progressionwithin the wage scale. The system appears to be State approved or supervised4 SeeMatter of J. I.CaseCompany,80 N. L.R. B. 217;24 N. L.R. B. 600; and CaseNo. 13 M-R-12 (unpublished Decision and Direction of Election issued June 23,1948.)See footnote4 supra.6The Petitioner herein had failed to receive notice, in time to intervene as a party,of an earlier representation proceeding, initiated by a petition of the International Asso-ciation of Machinists, filed May 14, 1948.The earlier proceeding involved all productionand maintenance employees,including the group of pattern makers and pattern makerapprentices sought herein.(SeeMatter of J. I.CaseCompany,79 N. L.R. B. 1070.1The Petitioner's subsequent request to be placed on the ballot was denied.The electionin that case was inconclusive as to the residual production and maintenance unit and arun-off election was scheduled.Prior to the holding of Me run-off election,the Petitionerfiled its present petition.The Board,having been put on notice of the foregoing facts,directed the Regional Director, by order dated December 1, 1948, to challenge, segregate,and impound the ballots of the pattern makers and pattern makers'apprentices to be castin the run-off election and to conduct a hearing on the present petition as soon as possible.7We shall omit the name of the Intervenor from the ballot inasmuch as the Intervenorindicated at the hearing that it did not desire to have its name on the ballot should theBoard find that pattern makers might constitute a unit appropriate for purposes of collec-tive bargaining. J. I. CASE COMPANY653ballot shall be conducted as early as possible but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitledto reinstatement,to determinewhetheror not theydesire to be represented,for the purposes of collectivebargaining, by Pattern Makers Association of the Quad Cities, Pat-tern Makers League ofN. A., A. F. of L.